Citation Nr: 1224980	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to October 7, 2008, for osteoarthritis of the left knee.  

2.  Entitlement to an evaluation in excess of 30 percent prior to October 7, 2008, for postoperative residuals of an arthrotomy of the left knee.  

3.  Entitlement to initial evaluation in excess of 30 percent for residuals of a left knee total arthroplasty on and after December 1, 2009.  

4.  Entitlement to a total disability rating for compensation due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board by its March 2011 decision denied entitlement to a compensable evaluation for tinea pedis, thereby removing that issue from the Board's appellate jurisdiction.  In addition, the Board remanded issues one through three, as identified on the title page of this document, to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

The issue of TDIU entitlement was denied by RO action in May 2009.  Since then, the same issue has again been raised by the Veteran, to include submission of another claim therefor in April 2011.  Notice is taken that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Such matter is further addressed in the Remand portion of this document which follows.   

This appeal is REMANDED in its entirety to the RO via the AMC.  VA will notify the appellant if further action is required on his part.

REMAND

Remand for further development actions is required in order to preserve the Veteran's due process rights and for compliance with the VA's duty to assist.  

Additional pertinent evidence was added to the VA claims folder and received by either the RO or AMC in January 2010, April 2011, and May 2012 as to the Veteran's award of disability benefits from the Social Security Administration (SSA), the basis of which at least according to the Veteran was his left knee disorder.  Entitlement to SSA disability benefits is shown to have been effective in December 2008.  That evidence was not considered by the RO or AMC in any rating decision or other decisional document in violation of 38 C.F.R. §§ 3.103, 19.31, 19.37 (2011), and it must be returned to the AMC for its initial consideration.  

Moreover, no action by VA has been undertaken to date to request pertinent records from the SSA that it utilized in determining the Veteran's permanent and total disablement as of June 2008.  Such action is required for compliance with the VA's duty to assist obligation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As well, the Veteran in his written statements provided to the AMC and RO has indicated a desire to associate with the record treatment notes from a private orthopedic surgeon, Dr. Mayo, and he in fact indicated on one occasion that he was attaching to his correspondence treatment notes from his last three office visits with Dr. Mayo, but did not.  The Veteran also reports receipt of ongoing VA medical care, including treatment by Dr. Sri-Tharan at the VA Medical Center in Detroit, but no attempt to obtain recent VA treatment records, including those compiled by Dr. Sri-Tharan, is indicated.  Remand to obtain SSA and medical treatment records from VA and non-VA sources is necessitated.  

Also, initial development, to include compliance with the duties to notify and assist, as well as adjudication of the raised claim for TDIU entitlement, are needed on remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake initial development, including compliance with the duties to notify and assist the Veteran, regarding the raised issue of TDIU entitlement, followed by eventual, initial adjudication of that claim.  

2.  After obtaining authorization from the Veteran, obtain all pertinent treatment records compiled during the appeal period from Dr. Mayo for inclusion in the Veteran's VA claims folder.  

3.  Obtain all medical and administrative records utilized by the SSA in determining the Veteran's entitlement to SSA disability benefits.  Once obtained, those records should be made a part of the Veteran's VA claims folder.  

4.  Obtain all pertinent VA treatment records, not already on file, inclusive of those compiled by Dr. Sri-Tharan at the Detroit VA medical facility, which were prepared during the appeal period for inclusion in the Veteran's VA claims folder.  

5.  Thereafter, determine whether any additional VA medical examination is warranted for evaluation of the current status of the Veteran's left knee disorders and/or TDIU entitlement, and undertake any necessary examination(s).  

6.  Lastly, readjudicate the issues each of the issues listed on the title page of this document and if any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action by the Veteran is required until he received further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


